DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9, 10, and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Ramot [U.S. Patent 2016/0027299], discloses a traffic controller located remotely located from vehicle detectors used for detecting the distances between travelling vehicles (paragraph 0054, 0055, and 0060 as well as figure IB, item 110), in-ground vehicle trajectory detectors used for detecting vehicle spacing and movement through an intersection (paragraph 0060 as well as figure IB, item 170 and figure 2, item 222), traffic measurements sent to a traffic controller where the traffic controller then adjusts the signal timing in light of the analyzed data (paragraph 0063 and figure 3, items 304, 306, and 308), and adjusting the signal timing in light of the analyzed data (paragraph 0063 and figure 3, items 304, 306, and 308). However, no art of record discloses the determination, through a processing module, a critical flow rate for each of the plurality of phases by identifying a maximum traffic flow rate of the set of traffic flow rates where the maximum traffic flow rate of each of the plurality of phases is the critical flow rate corresponding to a traffic phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/EMILY C TERRELL/Primary Examiner, Art Unit 2689